IN THE SUPREME COURT OF PENNSYLVANIA




                                             : No 264
IN RE: APPOINTMENT TO THE
                                             :
APPELLATE COURT PROCEDURAL                   : APPELLATE COURT RULES DOCKET
                                             :
RULES COMMITTEE                              :




                                       ORDER


PER CURIAM


      AND NOW, this 11th day of August, 2016, James L. McMonagle, Jr., Esquire,

Luzerne County, is hereby appointed as a member of the Appellate Court Procedural

Rules Committee for a term of three years.